Case 8:20-cv-00287-JVS-KES Document 181 Filed 04/24/20 Page 1 of 4 Page ID #:14476



 1 Wayne W. Call, State Bar No. 56676
    wcall@calljensen.com
 2 Mark L. Eisenhut, State Bar No. 185039
 3 meisenhut@calljensen.com
   William P. Cole, State Bar No. 186772
 4 wcole@calljensen.com
   Chris C. Scheithauer, State Bar No. 184798
 5 cscheithauer@calljensen.com
 6 Samuel G. Brooks, State Bar No. 272107
    sbrooks@calljensen.com
 7 CALL   & JENSEN
   A Professional Corporation
 8 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 9 Tel: (949) 717-3000
10 Fax: (949) 717-3100
11 Robert Corn-Revere (Admitted Pro Hac Vice)
    bobcornrevere@dwt.com
12 Ronald G. London (Admitted Pro Hac Vice)
13 ronnielondon@dwt.com
   DAVIS WRIGHT TREMAINE LLP
14 1919 Pennsylvania Avenue, NW, Suite 800
   Washington, DC 20006
15 Tel: (202) 973-4235
   Fax: (202) 973-4425
16
17 Attorneys for Defendants OTA Franchise Corporation,
   Newport Exchange Holdings, Inc., NEH Services, Inc.,
18 Eyal Shachar, Samuel R. Seiden and Darren Kimoto
19
20                                  UNITED STATES DISTRICT COURT

21                                CENTRAL DISTRICT OF CALIFORNIA
22 Federal Trade Commission,                       Case No. 8:20-cv-00287 JVS (KESx)
23                     Plaintiff,                  DEFENDANTS’ OPPOSITION TO
24                                                 PLAINTIFF’S EX PARTE
                       vs.                         APPLICATION RE: RESPONSE TO
25                                                 RENEWED APPLICATION (ECF NO.
     OTA Franchise Corporation, et al.,            179)
26
27                     Defendants.
                                                   Complaint Filed: February 12, 2020
28                                                 Trial Date: December 12, 2020
     ONL01-17:2753317_1:4-24-20                    -1-
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION RE: RESPONSE TO RENEWED
                                      APPLICATION (ECF NO. 179)
Case 8:20-cv-00287-JVS-KES Document 181 Filed 04/24/20 Page 2 of 4 Page ID #:14477



 1            The Federal Trade Commission’s (“FTC”) application misstates the position it
 2 presented to Defendants, misstates Defendants’ position, and improperly urges the
 3 Court to ignore the merits of the renewed application properly brought by Defendants.
 4 The relief the FTC requests should be denied.
 5            First, in its meet and confer email to Defendants, the FTC proposed that it be
 6 given until “Wednesday, April 29” to respond to the current application [see
 7 Declaration of Mark L. Eisenhut (“Eisenhut Decl.”), Exhibit 1 (email string ending at
 8 4/24/20 at 2:34 PM)] – and yet in its application it now significantly expands the time it
 9 seeks to Friday, May 8, a full 15 days after it was served with Defendants’ application.
10 The Court will recall that the FTC filed more than 8,000 pages with its original TRO
11 application, and insisted Defendants respond to such evidence within 24 hours,
12 opposing Defendants’ request to be granted a mere 2 additional court days to respond.
13 Dkt. 23. In response to the FTC’s meet and confer request, Defendants’ counsel
14 proposed the FTC file just one day earlier than it had proposed: “[i]f you will agree to
15 respond by Tuesday, and we can have until Thursday to reply, and if you will agree to
16 respond substantively rather than request the Court to ignore what we have presented,
17 we would not oppose your request” (the FTC had suggested it would request the Court
18 to ignore Defendants’ application) [See Eisenhut Decl., Exhibit 1 (Eisenhut email
19 4/24/20 at 2:34 PM)]. The FTC refused this proposal, and now asks for far more than it
20 even proposed to Defendants.
21            To the extent the Court is inclined to set a briefing schedule, the greatly expanded
22 one proposed by the FTC is not reasonable. Further, had Defendants filed the renewed
23 application as a fully noticed motion, the local rules would have likely given the FTC
24 one week to file an opposition. See C.D. Cal. L.R. 6-1 (notice must be given twenty-
25 eight days before hearing), 7-9 (opposition due twenty-one days before hearing). Yet
26 the FTC is suddenly requesting more than two weeks. There is no legitimate basis for
27 the FTC’s request—it is simply seeking to further delay an application that requires a
28 prompt decision. Defendants’ proposal—that the FTC have until Tuesday to respond to
     ONL01-17:2753317_1:4-24-20                    -2-
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION RE: RESPONSE TO RENEWED
                                      APPLICATION (ECF NO. 179)
Case 8:20-cv-00287-JVS-KES Document 181 Filed 04/24/20 Page 3 of 4 Page ID #:14478



 1 the merits of the application, and that Defendants have a reply by Thursday—was and is
 2 reasonable.
 3            Second, to the extent the FTC contends this Court can or should simply disregard
 4 the evidence and argument presented in Defendants’ renewed application, that
 5 contention must be rejected. The FTC contends that the first factor to consider in
 6 allowing frozen assets to be used to pay fees is the likelihood of success of each party.
 7 Just because the Court found a likelihood of success for the FTC in connection with the
 8 Preliminary Injunction does not mean that factor is permanently determined in the
 9 FTC’s favor. The application presents new facts and arguments to demonstrate that it is
10 OTA, not the FTC, that is likely to prevail, and such facts and argument support the
11 release of funds to pay attorneys’ fees.
12            In addition, while it had previously issued an order giving Defendants “up to and
13 including Monday, April 20, 2020 to reply to the FTC’s response” to the previous
14 application, [ECF No. 146, Order at 2], the Court instead issued its order on April 20
15 without waiting for Defendants to file their reply. Defendants’ counsel does not believe
16 the Court intended to altogether preclude Defendants from responding to the positions
17 taken by the FTC in its opposition. On the contrary, the order appeared to invite
18 Defendants to file a renewed application addressing all of the issues raised by the FTC
19 in its opposition.
20            Indeed, the Court invited Defendants to file a renewed application “addressing
21 the issues raised by the Court and the FTC.” While a parenthetical in the order
22 references certain pages in the FTC’s opposition, the order does not state that
23 Defendants would be limited to responding to issues raised in those pages, or that the
24 Court would not consider responses to the other issues raised by the FTC and
25 mentioned in the Court’s order. The Court’s order itself raises all of the issues that
26 Defendants address in their application—including each of the factors for the Court to
27 consider in determining whether to release frozen funds for the payment of reasonable
28 attorney’s fees and litigation expenses. [See ECF No. 173, Order at 2-3].
     ONL01-17:2753317_1:4-24-20                    -3-
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION RE: RESPONSE TO RENEWED
                                      APPLICATION (ECF NO. 179)
Case 8:20-cv-00287-JVS-KES Document 181 Filed 04/24/20 Page 4 of 4 Page ID #:14479



 1            In addition, the Court’s order suggests it is inclined to grant Defendants’
 2 application to release funds for the payment of attorney’s fees and expenses, at least
 3 with respect to foreign funds. Of course, if the Court already intends to grant
 4 Defendants’ request to pay reasonable attorney’s fees and litigation expenses (albeit
 5 from foreign funds), and the only question is the reasonableness of the fees and
 6 expenses requested, then no opposition is needed. The evidence presented by
 7 Defendants in the renewed application is more than sufficient to establish the
 8 reasonableness of those fees. Nevertheless, there is surely no harm in the Court having
 9 access to additional evidence and argument that substantively supports its decision to
10 release the funds.
11            To the extent the Court’s order could be interpreted as a denial of the application,
12 it was clearly a denial without prejudice to the filing of a renewed application.
13 Ordinarily, when an application is denied without prejudice, the party seeking relief
14 may renew the application with additional evidentiary support. Here, that is precisely
15 what Defendants have done.
16
     Dated: April 24, 2020                    CALL & JENSEN
17                                            A Professional Corporation
                                              Wayne W. Call
18                                            Mark L. Eisenhut
                                              William P. Cole
19                                            Chris C. Scheithauer
                                              Samuel G. Brooks
20
21                                            By:/s/ Mark L. Eisenhut
                                                  Mark L. Eisenhut
22
23                                             Attorneys for Defendants OTA Franchise
                                               Corporation, Newport Exchange Holdings, Inc.,
24                                             NEH Services, Inc., Eyal Shachar, Samuel R.
                                               Seiden and Darren Kimoto
25
26
27
28
     ONL01-17:2753317_1:4-24-20                    -4-
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION RE: RESPONSE TO RENEWED
                                      APPLICATION (ECF NO. 179)
